Citation Nr: 0500376	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this matter in 
January 2004 for further development and compliance with the 
Veterans Claims Assistance Act of 2000.  The case now returns 
to the Board for appellate review. 

The Board notes that in his September 2002 notice of 
disagreement, the veteran elected to participate in the 
Decision Review Officer (DRO) review process and requested a 
personal hearing.  In January 2003, the veteran was notified 
of his hearing date of February 5, 2003 before the DRO.  On 
January 9, 2003, the veteran, via telephone, stated that he 
no longer wanted a personal hearing.  Accordingly, his 
request for a hearing is considered withdrawn.  The January 
2003 statement of the case was prepared by the DRO and a 
traditional appeal process followed.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Lumbosacral strain with disc disease is not related to 
treatment of a back strain during service, is not otherwise 
related to the veteran's period of active service and 
arthritis was not manifested within one year of service 
discharge.


CONCLUSION OF LAW

Lumbosacral strain with disc disease was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection in July 2001, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in July 
2002, after the veteran had been provided notice of the VCAA 
provisions in September 2001, in accordance with Quartuccio 
and Pelegrini II, supra.  

In September 2001, the RO sent the veteran a letter 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The RO also indicated that it was 
still the veteran's responsibility to support his claim with 
appropriate evidence.  The veteran was advised that the RO 
had requested treatment records and his service medical 
records.  The veteran was requested to inform the RO of any 
additional information or evidence he wished the RO to 
obtain.  He was further advised that medical evidence of a 
link between the disability claimed to have been incurred in 
service and the present disability was necessary to grant 
service connection.  

In the July 2002 rating decision, the veteran was informed 
that his claim of entitlement to service connection was 
denied because, while the veteran's service medical records 
show treatment for a back strain, the medical evidence of 
record failed to demonstrate permanent residual or chronic 
disability.  The rating decision also listed the medical 
evidence considered in denying the veteran's claim.  The 
January 2003 statement of the case and the July 2004 
supplemental statement of the case informed the veteran of 
the adjudicative actions taken, the evidence the RO had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Additionally, such documents advised the veteran of the 
regulations governing entitlement to service connection and 
referenced the relevant VCAA cites in the United States Code.  

Furthermore, in a February 2004 letter, the RO again informed 
the veteran what evidence and information VA would be 
obtaining.  He was advised to submit evidence showing that 
his lumbosacral strain was incurred or aggravated in service.  
The veteran was informed that such evidence may consist of a 
statement from his doctor, containing the physical and 
clinical findings, the results of any laboratory tests or X-
rays, and the dates of examinations and tests.  The veteran 
was requested to identify any treatment at VA facilities and 
to fill out an Authorization and Consent to Release 
Information to VA form (release form) for any non-VA doctor 
or facility that treated him for his back disorder.  The 
letter informed the veteran what evidence and information had 
been received.  He was again advised that medical evidence of 
a link between the disability claimed to have been incurred 
in service and the present disability was necessary to grant 
service connection.  

The veteran was also afforded additional opportunity to 
submit additional evidence and argument in support of his 
claim.  Specifically, he was given the opportunity to testify 
before the RO and the Board on the appellate matter, but 
instead withdrew his request for hearing at the RO and chose 
not to request a Board hearing.  Therefore, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Relevant medical evidence 
of record includes the veteran's service medical records, 
treatment records from Dr. Erickson, dated April 1981 to 
August 2001, and letters from Dr. Coss, Spectrum 
Orthopaedics, dated in March 2002 and April 2003.  

The Board notes that in September 2001 and in December 2001, 
the RO requested treatment records from Dr. Briones.  
However, no response was received from Dr. Briones.  In 
December 2001, the veteran was advised that treatment records 
from Dr. Briones had not yet been received by the RO.  The 
veteran was notified that he should ensure that such evidence 
is submitted to the RO; no response is of record.  

The Board also observes that following the January 2004 
remand and the February 2004 letter, the veteran submitted a 
release form for Spectrum Orthopaedics, however he stated 
that the condition treated was cervical pain and indicated 
that he did not authorize release or disclosure of 
information or records.  Additionally, the veteran submitted 
a statement indicating the he continued to see Dr. Erickson 
for back pain.  The Board observes that Dr. Erickson is on 
staff at Spectrum Orthopaedics and treatment records from Dr. 
Erickson through August 2001 are already of record.  The 
veteran has not otherwise identified any additional 
outstanding records that he wants VA to obtain or that he 
feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA examination in February 2002.  The Board notes 
that such examination was conducted by a physician who 
considered factors relevant to the veteran's claim and the 
examination report contains findings pertinent to the 
veteran's back disorder.  There is also a May 2004 addendum 
of record addressing whether the veteran's current back 
disorder is related to the back strain he sought treatment 
for in service.  The Board observes that the veteran has not 
argued or submitted evidence indicating that the February 
2002 VA examination or May 2004 addendum are insufficient for 
deciding his pending claim.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Factual Background

The veteran contends that while serving on active duty, he 
injured his back.  He states that he sought treatment during 
his military service for a back strain.  Following discharge, 
the veteran alleges that he has continued to experience back 
pain.  He states that he has been receiving medical treatment 
since leaving the military for lumbosacral strain with disc 
disease and that such is related to the back strain he sought 
treatment for while in service.  Therefore, the veteran 
claims that service connection for such disability is 
warranted. 

The relevant medical evidence of record includes the 
veteran's service medical records, treatment records from Dr. 
Erickson, dated April 1981 to August 2001, and letters from 
Dr. Coss, Spectrum Orthopaedics, dated in March 2002 and 
April 2003.  A February 2002 VA examination and a May 2004 
addendum are also of record.

The veteran's service medical records reflect that in 
December 1968 he complained of a backache of three days' 
duration.  Physical examination revealed "muscle guarding 
only"; neurological findings were intact.  The diagnosis was 
a strain.  Two days later, the veteran returned for follow-up 
and was noted to be improving.  The veteran's spine was 
evaluated as normal at service discharge in April 1972.  He 
also denied recurrent back pain at the time of his separation 
examination. 

Treatment records from Dr. Erickson show back complaints, 
symptoms, and diagnosis beginning in April 1981.  A September 
1981 record reflects a diagnosis of lumbar syndrome with 
herniated nucleus pulpous.  A treatment note from the same 
month details the veteran's complaints of pain and discomfort 
in his back.  In January 1989 the assessment was lumbar 
radiculitis.  In October 1994 and December 1994, the 
assessment was lumbar strain.  

The February 2002 VA examination report shows that the 
veteran indicated that he had a long history, since the 
1970's, of neck and back pain.  In 1985, the veteran had a 
chymopapain injection into his lumbar spine and since that 
time, he had chronic neck and back pain and may have some 
underlying disc disease.  The veteran reported some numbness, 
tingling, and paresthesias sometimes in his arms and legs.  
X-ray of the lumbosacral spine revealed an impression of 
minimal to moderate degenerative arthritic changes of the 
bodies of the lumbosacral spine with marginal spur formation 
and narrowed disc space between L4-5 and L5-S1.  The examiner 
diagnosed chronic lumbosacral strain with disc disease. 



A March 2002 letter from Dr. Coss, of Spectrum Orthopaedics, 
reveals treatment pertinent to the veteran's cervical spine.  
The April 2003 letter from Dr. Coss shows that the veteran is 
a long-standing patient of Dr. Erickson.  It was noted that 
the veteran had surgery in 1985 for cervical pain and had 
current cervical spine diagnoses.  Dr. Coss stated that the 
veteran had been intermittently treated by Spectrum 
Orthopaedics since that time and that he had been a patient 
of the office since 1972 and Dr. Coss had been following him 
since April 2001.  

In May 2004, the February 2002 VA examiner reviewed the 
claims file.  He noted that X-rays of the spine in the past 
had not shown any arthritic changes.  However, the veteran's 
most recent X-rays, dated in February 2002, show arthritic 
changes in both the cervical and lumbar spine.  Regarding a 
nexus between the veteran's current back disorder and his 
military service, the examiner opined,

[c]onsequently, more likely than not his 
current symptomatology is related to 
underlying disc disease in the cervical 
and lumbar spine and is not likely 
related to back strain that occurred in 
the service way back in the seventies.  
Consequently, more likely than not a 
natural occurring degenerative arthritis 
process is what is causing his current 
back pain and back discomfort.

III.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




IV.  Service Connection for Lumbosacral Strain with Disc 
Disease

Although the veteran has a current diagnosis of arthritic 
changes in his lumbosacral spine, he is not entitled to 
presumptive service connection because there is no evidence 
that his arthritis manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in July 1972 and 
the medical evidence of record indicates the earliest date of 
such a diagnosis was in February 2002, approximately 30 years 
after his discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  

The Board initially notes that the veteran's representative 
argues that the Board conceded continuity of symptomatology 
in the January 2004 Remand and as such, service connection 
should be granted.  The Board, however, observes that the 
January 2004 Remand merely acknowledged that there was 
documented continuity of symptomatology since at least 1981.  
The veteran was discharged from active military duty in July 
1972 and the first medical record indicating back complaints 
is dated in April 1981.  Therefore, the Board finds that 
there is lack of continuity of symptomatology from July 1972 
to April 1981.

Additionally, while the evidence demonstrates a current 
diagnosis of lumbosacral strain with disc disease, the record 
contains no competent medical opinion that such back disorder 
is related to an injury during service, or otherwise had its 
onset during or is related to service.  In fact, in May 2004, 
the VA examiner opined that the veteran's current 
symptomatology was not likely related to the back strain that 
occurred during the veteran's military service.  The examiner 
further stated that it was more likely than not that a 
natural occurring degenerative arthritis process was causing 
the veteran's current back pain and back discomfort.  As 
such, the evidence of a nexus between active duty service and 
such claimed back disorder is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between lumbosacral strain with disc disease and 
service, the veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for lumbosacral strain with disc disease.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for lumbosacral strain with disc disease 
is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


